Citation Nr: 0201327	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  94-43 176	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
impairment of the right tibia with traumatic arthritis of the 
right knee.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a decision dated in April 17, 1996, the Board denied 
entitlement to an evaluation in excess of 10 percent for the 
service-connected impairment of the right tibia with 
traumatic arthritis of the right knee, and entitlement to an 
evaluation in excess of 30 percent for residuals of a right 
leg shell fragment wound, with Muscle Group XII injury.

The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims ("the Court"), and in 
October 1997, the Court issued a Memorandum Decision 
affirming the denial of an increased evaluation for the 
Muscle Group injury, and vacating and remanding the denial of 
an increased rating for the right tibia and knee disability.

In May 1998, the case was remanded by the Board for further 
development.  That development was completed and the case was 
again before the Board and was the subject of a December 1999 
decision.  The appellant appealed that decision to the Court 
and the decision was vacated and remanded by an April 2001 
Order of the Court issued pursuant to the Appellee's Motion 
for Remand and to Stay Proceedings.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and he has been 
notified of the evidence necessary to substantiate his claim.

2.  The veteran's impairment of the right tibia with right 
knee traumatic arthritis is not manifested by a limitation of 
flexion to 30 degrees, a limitation of extension to 15 
degrees, or by malunion of the tibia and/or fibula.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for impairment of the right tibia with traumatic 
arthritis of the right knee have not met. 38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for an 
increased rating for impairment of the right tibia with 
traumatic arthritis of the right knee.  There is no issue as 
to substantial completeness of the application.  See 
38 U.S.C.A. § 5102 (West Supp. 2001).  VA has secured all VA 
and private medical records that the veteran has indicated 
are available and pertinent to his claim.  The veteran has 
not put VA on notice of any further records which are not 
present in the claims folder and which exist and may be 
obtained.  Therefore, the Board finds that VA has satisfied 
its duty to assist with respect to developing the veteran's 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  In addition, the Board notes that the veteran has 
been provided numerous VA examinations to determine the 
extent and severity of his disability, most recently in 
February 2000.

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claim by means of the statement 
of the case; the supplemental statements of the case; the 
rating decisions; the Board decisions and remand; and the 
Court decision and order issued regarding the claim.  Id.  
Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
veteran's claim, have been satisfied.


I. General Laws and Regulations for Increased Evaluation 
Claims

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; see also 38 C.F.R. Part 4 
(Rating Schedule).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disability in reaching a decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 
4; see also 38 U.S.C.A. § 1155.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.102.

II. Factual Background

Service connection is currently in effect for postoperative 
residuals of a right leg and tibia gunshot wound, evaluated 
as 30 percent disabling; an impairment of the right tibia 
with traumatic arthritis of the right knee, evaluated as 10 
percent disabling; a varus deformity of the right knee with 
instability currently evaluated as 10 percent disabling; and 
scars of the right leg, residuals of a gunshot wound, 
currently evaluated as 10 percent disabling.  The veteran has 
established a combined service-connected rating of 40 
percent.  Although his ratings combine to a rating in excess 
of 40 percent pursuant to 38 C.F.R. § 4.25, the RO has 
determined that 40 percent is the maximum combined rating for 
his disabilities pursuant to 38 C.F.R. § 4.68 and Diagnostic 
Code 5165.  The issue before the Board is limited to whether 
an increased evaluation is warranted for an impairment of the 
right tibia with traumatic arthritis of the right knee.

The Board notes that the May 1998 remand referred to the 
issue of entitlement to a separate rating under Diagnostic 
Code 5257.  That question, however, was resolved in favor of 
the veteran in a June 1999 rating decision, and no appeal has 
been presented as to the rating assigned following the grant 
of a separate service-connected rating for instability under 
Diagnostic Code 5257.  The December 1999 Board decision also 
raised the issue of whether separate ratings were appropriate 
for the veteran's scars pursuant to the Court's holding in 
Esteban v. Brown, 6 Vet. App. 259 (1994).  That issue was 
resolved in the veteran's favor in a March 2000 rating 
decision and a 10 percent rating was assigned for scars of 
the right leg pursuant to Diagnostic Code 7804.  The veteran 
has not perfected an appeal as to that rating.  Hence, in 
light of the Court's affirmance of the rating assigned the 
gunshot wound, and in the absence of a timely appeal 
concerning the ratings assigned under Diagnostic Codes 5257 
and 7804, the Board's jurisdiction is limited.  38 U.S.C.A. 
§ 7104 (West 1991).

Service medical records reveal that the veteran sustained a 
gunshot wound to the right lower leg in June 1945.  The point 
of entry was at the lateral aspect of the upper third, and 
the point of exit was at the anterior aspect of the middle 
third, causing a compound comminuted fracture of the right 
tibia.  He underwent open reduction of the fractured tibia 
with a sliding bone graft.

In an October 1959 decision, the Board determined that an 
additional 10 percent was warranted for impairment of the 
right tibia, with bone shortening and limitation of joint 
motion, under Diagnostic Code 5262.  That rating has been in 
effect since.

More recently, a December 1993 report of an X-ray of the 
right leg, submitted by F.B. Gaddi, Jr., M.D., revealed an 
endosteal and periosteal callus formation in the fracture 
fragments of the middle third area of the tibia.  Fracture 
lines were not in evidence and no abnormal soft tissue 
swelling was noted.  Radiopaque metallic foreign bodies were 
scattered in the middle third of the leg.

A January 1994 report, submitted by Antonio R. Cura, M.D., 
reflects that the veteran complained of body weakness and 
numbness accompanied by severe pains in the area of his right 
lower extremity up into the right upper body, arm and 
fingers, which was more prominent during cold weather.  The 
veteran was also seen for left sided paralysis.  The veteran 
was diagnosed as having residuals of a cerebrovascular 
accident (CVA) thrombosis with left hemiplegia, residuals of 
a gunshot wound of the right leg and foot with limitation of 
motion, pain in both the upper and lower right extremities, 
and probable right hemipareses which originated in the lower 
right extremity.

X-rays of the right tibia and fibula, taken by VA in February 
1994, revealed a healed malunited mid-tibia fracture and 
numerous small metallic foreign bodies with residuals which 
were suggestive of osteoperiostitis and were noted to have 
been inactive in the interval of the examination.

A February 1994 VA orthopedic examination report reflects 
that the there was no evidence of any swelling or deformity 
of the right leg.  The right knee was noted to have had both 
full flexion and extension.  A diagnosis of no joint 
abnormalities noted in the affected limb was recorded.

During a February 1994 VA bones examination, the veteran 
reported having suffered a mortar wound over the right lower 
leg.  He complained of pain over the wound and over the right 
knee joint.  The examiner indicated that there was an 
eighteen centimeter long, zigzag scar along the medial border 
of the right lower leg with hyper/hypopigmented areas, and 
mild depression over the upper part of the scar.  There were 
no contractures.  There was also an eight centimeter long, 
zigzag scar along the lateral border of the right lower leg 
just below the right knee, which was well-healed, without 
evidence of contracture, tissue loss, swelling, deformity or 
intra-articular movement of the right leg.  The examiner 
provided a diagnosis of healed malunited mid-right tibial 
fracture and numerous small metallic foreign bodies adjacent 
with residuals suggesting osteoperiostitis, which had been 
inactive from April 27, 1990, to February 15, 1994.

A February 1994 VA muscles examination report reflects that 
there was mild tissue loss along the course of the scar over 
the medial aspect of the right lower leg, an eighteen 
centimeter scar on the medial right leg, and an eight 
centimeter scar on the lateral right leg.  A diagnosis of 
residuals of a gunshot wound of the right leg, status-post 
surgery, was entered.

Medical reports, submitted by Antonio R. Cura, dated in June 
and August 1998, reflect that he had treated the veteran for 
right leg pains but that he was unable to reproduce the 
actual treatment records.  In August 1998, Dr. Cura reported 
that the veteran had been hospitalized in February 1990 
because of a sudden loss of strength on the right side of his 
body and because of a wound on his right leg.  During an 
examination in August 1998, there was an unhealthy and 
unhealed wound at the right leg, which exhibited pain and 
tenderness with pressure.  The initial impression of the 
examiner was infected traumatic wound in the anterior 
portion, middle third right leg with the possible presence of 
foreign bodies (shrapnel) imbedded on the affected extremity.  
Dr. Cura concluded that although there was apparent 
improvement on both the left upper and left lower 
extremities, the condition of the veteran's right leg 
remained the same.  The veteran complained of body weakness, 
dizzy spells, numbness, a tingling sensation and pain which 
radiated from the site of trauma toward the proximal portion 
of the right leg.

A review of an October 1998 VA orthopedic examination report, 
reflects that the veteran arrived at the examination in a 
wheelchair.  He complained of pain in the right knee and 
calf, which was aggravated by cold weather.  The examiner 
noted that the veteran could no longer stand or ambulate 
because of pain over the right leg and knee.  The veteran had 
undergone debridement and casting of the right leg.  During 
the examination, there was no evidence of any inflammatory 
arthritis, swelling, edema, effusion, redness, heat, or 
atrophy of the right knee joint.  There was guarding of 
movement and a varus deformity of the right leg.  The veteran 
had passive range of motion of the right knee from zero to 
110 degrees; active motion was from 10 to 90 degrees.  There 
was evidence of pain over the extensor muscles (Gastric-
soleus group) with stretching.  There was a ten centimeter 
scar with hyperpigmentation surrounding the scar at the 
anterior aspect of the right leg.  There was also an 
operative scar over the lateral and medial aspects of the 
right leg.  A leg length discrepancy of 1.5 centimeters was 
noted between the right and left legs (the right leg was 83 
centimeters and the left leg was 84.5 centimeters).  X-rays 
of the right tibia and fibula showed a healed fracture with 
slight external bowing in the middle third area of the right 
tibia.  There were numerous tiny retained metallic foreign 
bodies at the fracture site and at muscle groups XI and XII.  
It was noted that there had been no significant change from 
previous X-rays conducted in February 1994.  The veteran was 
diagnosed with post-traumatic right knee arthritis with a 
varus deformity; and residuals of a right leg gunshot wound.

In a January 1999 follow-up opinion, the VA examiner 
indicated that the veteran was primarily wheelchair bound as 
a result of his CVA.  The examiner noted that while the 
veteran was able to move his extremities, his strength was 
not sufficient enough to support or enable him to ambulate 
independently.  The examiner further noted that the veteran 
had pain on use of the involved extremity, weakened movement, 
excessive fatigability, and incoordination as a result of his 
CVA with no evidence of flare-ups.

A February 2000 VA examination report shows that the veteran 
complained of occasional right knee pain and swelling and 
pain over the gunshot wound area.  He took medication, but 
could not recall which.  The veteran did not complain of 
episodes of flare-up.  He claimed that there was an 
occasional tingling sensation over the right leg at night.  
The veteran used a wheelchair and had a history of CVA with 
left-sided weakness.  There were no episodes of dislocation 
or recurrent subluxation.  The veteran was limited to a 
wheelchair because he had concomitant left-sided weakness 
secondary to CVA.  Physical examination found that the 
veteran claimed no flare-ups.  He stated that the pain was 
more or less constant.  There was no edema, effusion, or 
heat.  There was painful motion, guarding of movement, and 
tenderness.  The right leg measured 85 centimeters.  The left 
leg measured 86 centimeters.  In the right leg, the veteran 
had an active range of motion from 10 to 70 degrees, and a 
passive range of motion from 10 to 80 degrees.  His range of 
motion without pain was from 10 to 30 degrees.  The veteran 
claimed that there was pain on any kind of movement of the 
right knee with guarding.  The examination also found a varus 
deformity of the right leg.  The examiner diagnosed 
hypertrophic arthritis, with chondrocalcinosis of both knees; 
traumatic arthritis of the right knee, and residuals of a 
gunshot wound injury to Muscle Groups XI and XII of the right 
leg.

The accompanying X-ray report of the knees showed 
hypertrophic arthritic changes with intra-articular 
calcifications in both knees, significantly more pronounced 
on the right and gradually increasing from studies in April 
1990 and October 1998.  The radiologist provided an 
impression of hypertrophic arthritis, with chondrocalcinosis 
in both knees with post-traumatic component and gradual 
progression on the right.

The accompanying X-ray report of the tibia and fibula showed 
no gross changes in the right lower leg since May 1988 and 
subsequent examinations.  The examiner provided an impression 
of a healed right tibial fracture deformity with interosseous 
bridging and numerous retained metallic foreign bodies in 
bone and soft tissues of Muscle Groups XI and XII.

III. Analysis

The RO has assigned a 10 percent disability evaluation to the 
service-connected impairment of the right tibia with 
traumatic arthritis of the right knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, and 5262.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  Under Diagnostic 
Code 5260, flexion of the knee limited to 45 degrees warrants 
a 10 percent evaluation, and flexion of the knee limited to 
30 degrees warrants a 20 percent evaluation.  Under 
Diagnostic Code 5261, a 10 percent evaluation is warranted 
for limitation of extension of the knee to 10 degrees, and a 
20 percent evaluation is warranted for limitation of 
extension of the knee to 15 degrees.  38 C.F.R. § 4.71a.  The 
normal range of knee motion is from 140 degrees of flexion to 
0 degrees of extension.  38 C.F.R. § 4.71, Plate II (2001).  
Painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating even though there is no actual limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Under Diagnostic Code 5262, a 10 percent evaluation will be 
assigned for impairment of the tibia and fibula with slight 
knee or ankle disability. A 20 percent evaluation will be 
assigned for impairment of the tibia and fibula with moderate 
knee or ankle disability.  38 C.F.R. § 4.71a.

In the present case, the Board is of the opinion that an 
increased evaluation for the service-connected right knee and 
tibia disability is not warranted.  In this regard, a review 
of the evidence does not reveal that flexion of the right 
knee is limited to 30 degrees, or that extension is limited 
to 15 degrees.  Indeed, the veteran is able to extend his 
knee fully and flex the knee to at least 70 degrees.  While 
the evidence at the most recent examination showed that the 
veteran complained of painful motion of the right knee with 
more than 30 degrees of flexion, he was nonetheless able to 
perform 70 degrees of active flexion, with complaints of pain 
on motion.  Therefore, the Board finds that a higher 
evaluation is not warranted in accordance with Diagnostic 
Codes 5260, 5261 because the veteran's active flexion is not 
limited to 30 degrees.

Moreover, there is no evidence of favorable ankylosis of the 
right knee in full extension or in slight flexion between 
zero and 10 degrees (the criteria for a 30 percent evaluation 
under Diagnostic Code 5256); or shortening of the bones of 
the lower extremity of two to one and one half inches (5.1 
centimeters to 6.4 centimeters) (the criteria for a 20 
percent evaluation under Diagnostic Code 5275).  38 C.F.R. 
§ 4.71a.  Hence, these Diagnostic Codes also do not provide a 
basis for an increased evaluation.

The veteran's right leg disability has also been rated 
pursuant to Diagnostic Code 5262.  That Diagnostic Code 
provides for a 20 percent rating where impairment of the 
tibia and fibula with malunion with moderate knee or ankle 
disability shown.  38 C.F.R. § 4.71a.  The Board has examined 
the evidence of record and finds that these criteria are not 
met.  The most recent evidence of record does not show 
malunion, which would be required to meet the criteria for a 
higher rating pursuant to Diagnostic Code 5262.  While a 
February 1994 X-ray notes a malunited fracture of the tibia, 
that is not shown in the February 2000 X-ray of the tibia.

The Board has also considered whether the service-connected 
impairment the right tibia with traumatic arthritis of the 
right knee warrants additional compensation pursuant to 
either 38 C.F.R. § 4.40 regarding functional loss due to 
pain, or 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this case, while the 
veteran exhibited some loss of range of motion of the right 
knee during an October 1998 VA examination, there was no 
evidence of any atrophy, instability, swelling, edema or 
laxity of the right leg/knee that was directly associated 
with impairment of the right tibia with right knee arthritis.  
Moreover, while the veteran arrived to the October 1998 VA 
examination in a wheelchair, this impairment was found to 
have been a result of a nonservice connected CVA.  Finally, 
while the veteran was found to have pain on use of the right 
knee and tibia, weakened movement, excessive fatigability and 
incoordination, these impairments were reported by the VA 
examiner in January 1999 to be the result of the veteran's 
CVA.  

The February 2000 VA examination found that the veteran had 
no episodes of flare-ups.  He was in a wheelchair as a result 
of his CVA.  While the veteran did complain of pain on 
motion, he was nonetheless able to achieve 70 degrees of 
active flexion of his right knee, despite complaints of pain 
past 30 degrees of flexion.  That evidence does not show 
increased loss of function on flare-ups.  Furthermore, that 
evidence does not show loss of function caused by the 
veteran's complaints of pain on flexion from 30 degrees to 70 
degrees.  Overall, the Board must conclude that the 10 
percent evaluation under codes 5003, 5010, and 5262 
adequately reflects any resultant functional loss.  See 38 
C.F.R. §§ 4.40, 4.59.

Finally, in reaching this decision, the Board has considered 
entitlement to a higher rating on the basis of extraschedular 
evaluations, but finds that an increase on such basis is not 
warranted.  In an exceptional case where the schedular 
evaluation is found to be inadequate, an extraschedular 
rating may be assigned.  In this case, however, the 
impairment caused by this disorder is not shown to cause 
marked interference with employment, to have required 
hospital treatment, or to be otherwise so unusual as to 
render application of the regular schedular provisions 
impractical.  Indeed, as noted in the preceding paragraphs, 
the overwhelming preponderance of the evidence shows that the 
veteran's current impairment is a result of a nonservice 
connected CVA residuals, not residuals of a gunshot wound. As 
such, there is no basis for an extraschedular rating.  See 38 
C.F.R. § 3.321(b)(1).

Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for an impairment of the right tibia with right knee 
traumatic arthritis.

The appeal is denied.


ORDER

An evaluation in excess of 10 percent for impairment of the 
right tibia with traumatic right knee arthritis is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

